Citation Nr: 1729733	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic fatigue syndrome.

2.  Entitlement to service connection for muscle and joint pain (claimed as chronic pain syndrome), to include as due to an undiagnosed illness or as due to radiation exposure.  

3.  Entitlement to service connection for gonadal failure with complications, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  

5.  Entitlement to service connection for sleep apnea, to include as a manifestation of an undiagnosed illness or as due to radiation exposure and as secondary to service-connected chronic fatigue syndrome. 

6.  Entitlement to service connection for Raynaud's syndrome, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a statement received in May 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A hearing was scheduled for October 2010.  In August 2010, the Veteran requested that his scheduled October 2010 hearing be postponed.  The Board informed him that his new hearing was to be held in April 2011.  He again requested a postponement in March 2011, and his hearing was rescheduled to take place in July 2011.  

The Veteran did not report to this hearing and in July 2011, his representative at the time submitted a request for postponement due to a death in the family.  The Board, yet again, rescheduled the Veteran for a hearing to take place in May 2012.  The Veteran did not report to his hearing and did not provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

In July 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2015, the RO issued a rating decision granting service connection for chronic fatigue syndrome and assigned a 20 percent disability rating, effective June 20, 2006.  The Veteran filed a notice of disagreement (NOD) with respect to that issue in November 2016.  No statement of the case (SOC) has been issued with respect to the Veteran's NOD.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an initial disability rating in excess of 20 percent for chronic fatigue syndrome and entitlement to service connection for sleep apnea and for muscle and joint pain (claimed as chronic pain syndrome), to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran did not participate in a "radiation-risk activity" during service and is not a "radiation exposed veteran; his gonadal failure, acquired psychiatric disorder, sleep apnea and Raynaud's syndrome are not radiogenic diseases listed in 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.

3.  The Veteran's gonadal failure disability did not have its onset during active service, nor is it otherwise related to service.

4.  The Veteran's acquired psychiatric disorder did not have its onset during active service, nor is it otherwise related to service.

5.  The Veteran does not have a current and chronic Raynaud's syndrome disability which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for gonadal failure, to include as due to an undiagnosed illness or as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, to include as due to an undiagnosed illness or as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for Raynaud's syndrome, to include as due to an undiagnosed illness or as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided VA medical examinations in March 2015, May 2015 and July 2015 for the disabilities on appeal.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Radiation Exposure

The Veteran claims, in part, that his claimed disabilities were developed as a result of radiation exposure.  The Veteran asserts that he was exposed to depleted uranium and ionized radiation from the Phalanx System on the ship via inhalation.  He has also relates the development of his symptoms to "vaccines," petrochemical fuel vapors and exhaust from power generators, jet aircraft and diesel propulsion systems, and cancer causing Polychlorinated Biphenyls to when he was exposed when cleaning waste oil that spilled from transformers.  

As an initial matter, a DD Form 1141 for the Veteran reflects that he was exposed to ionizing radiation while stationed aboard the U.S.S. Dwight D. Eisenhower, on and off, from May 1988 to February 1990.  The report reflected that the total lifetime accumulated dose exposure (May 20 to May 21 of 1988) was 00.000.  It was noted that the permissible lifetime accumulated dose was 05.000, 05.000, 10.000, and 15.000, over 4 separate periods of exposure.  A response from the Naval Dosimetry Center, received in April 2007, indicated that the Veteran was exposed to 00.000 dose REMs of Deep Dose Equivalent Photon radiation from May 20, 1988 to May 21, 1988.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, of during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; nonmalignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.

The record does not show, and the Veteran does not allege, that he participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii).  Even if the Veteran were to have participated in one of the activities cited above, or if incidental exposure to radiation actually occurred, the Veteran has neither alleged nor submitted medical evidence of a current diagnosis for a disease listed under 38 C.F.R. § 3.309(d)(2), which only includes certain forms of cancer.  Consequently, service connection on a presumptive basis in not in order under § 3.309(d).


Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran is shown to have had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2014).  His DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he was twice awarded a Southwest Asia Service Medal, indicative of service in the Persian Gulf War.  Also, a Letter of Commendation reveals that the Veteran was cited for the performance of his duties on the U.S.S. Dwight D. Eisenhower while deployed in the support of Operation Desert Storm.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).  Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. 

A.  Gonadal Failure

Service treatment records do not reflect any complaints or treatment for gonadal problems.  The Veteran's June 1992 separation examination reflects a normal endocrine system clinical evaluation.  

Post VA treatment records dated in March 2006 show that the Veteran was diagnosed with testicular hypogonadism.  A June 2006 VA treatment record shows a complaint of pressure in his testicles.  

The Veteran underwent a VA Gulf War General Medical Examination in March 2015.  A diagnosis of hypogonadism was provided.  The Veteran noted that he had been place on androgel (testosterone gel) in 2006.  He reported not having any current symptoms.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran was diagnosed in 2006, and had a low testosterone level.  It was noted that the Veteran's weight in 2006 was 264.2 pounds.  The VA examiner stated that obesity is known to cause hypogonadism.  Thus, his condition was likely caused by his obesity.  

Although the Veteran served in the Southwest Asia Theater of Operations, the medical evidence shows that the Veteran's illness has been attributed to a known clinical diagnosis, specifically hypogonadism.  Accordingly, service connection under 38 C.F.R. § 3.317 is not permitted as a matter of law.  

Similarly, service connection on any other theory of entitlement is not warranted.  The record contains no competent opinion linking the Veteran's hypogonadism to his active service.  In rendering the March 2015 VA opinion, the VA examiner reviewed the claims file and examined the Veteran and provided a rationale for the conclusion reached.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

The Veteran is certainly competent, even as a layman, to report symptoms of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But as a layman, he is not competent to establish a medical diagnosis in this instance or to establish a medical etiology merely by his own assertions since this requires medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2016).  The specific issue in this case, the relationship between his claimed gonadal condition and an event in service, is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As such, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for gonadal failure with complications, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




B.  Acquired Psychiatric Disorder

Service treatment records do not reflect any complaints or findings of any psychiatric disorders.  The Veteran's June 1992 separation examination reflects a normal psychiatric clinical evaluation.  

A post VA service treatment note dated in March 2006 shows that the Veteran complained of depression.  It was noted that the onset of the Veteran's major depressive symptoms occurred in 2000 just before his divorce and that he took medication for his condition.  The Veteran underwent a War Related Illness and Injury Study Center (WRIISC) evaluation in January 2007.  A diagnosis of major depressive disorder and anxiety disorder were provided.  It was noted that the Veteran experienced social isolation.  

A private medical record dated in April 2007 notes that the Veteran's mood was good.  His depression was at a 1 out of 10, with no anxiety.  A private medical note dated in September 2007 indicates that the Veteran was diagnosed with a mood disorder.  A March 2015 private medical note shows that the Veteran carried a diagnosis of bipolar II disorder. 

The Veteran was afforded a VA mental health examination in May 2015.  Diagnoses of unspecified somatic symptom and related disorder, and unspecified bipolar disorder and related disorder were provided.  The Veteran reported feelings of distress, irritability and fatigue.  He reported the onset of these feeling eight years after separation from service.  The symptom of anxiety was attributable to the Veteran's unspecified somatic symptom diagnosis.  The symptom of depressed mood was attributable to the Veteran's unspecified bipolar disorder.  A sleep impairment was attributable to both diagnoses.  It was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The VA examiner found that based on a review of the Veteran's file, lay statements and examination, there was no nexus between his diagnosed mental disorders and military service.  The VA examiner opined that it was less likely than not that the Veteran's unspecified somatic symptom and related disorder was due to his exposure to radiation or another event or incident of his active service.  The VA examiner also stated that it was less likely than not that the Veteran's unspecified somatic symptom and related disorder was incurred in or caused by his military service.  In addition, the VA examiner opined that it was less likely than not that the Veteran's unspecified bipolar disorder and related disorder was due to his exposure to radiation or another event or incident of his active service.  The VA examiner also stated that it was less likely than not that the Veteran's mood disorder was incurred in or caused by his military service.  The VA examiner noted that the Veteran began experiencing a psychiatric disorder eight years after service and after his divorce.  

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection.  Diagnoses of psychiatric disorders have been provided.  Given these known clinical diagnoses, the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illnesses in relation to service in Southwest Asia are not applicable in this case.

Next, the record contains no medical opinion linking the Veteran's diagnosed psychiatric disorders to his active service.  The only medical opinion of record addressing the relationship between the Veteran's current condition and service is that of the May 2015 VA examiner, and such opinion is against the claim. 

In this regard, the Board finds the opinion of the VA examiner to be most probative as to whether there is a possible relationship between the Veteran's psychiatric disorders and his service.  The opinion was based upon a comprehensive review of the claims file, an examination of the Veteran and provided an adequate rationale that considered the Veteran's self-reported history.  As such, this opinion is persuasive and entitled to great probative weight.  See Nieves-Rodriguez, supra.  There is no competent and probative opinion to the contrary.

The Veteran is certainly competent, even as a layman, to report symptoms of which he has personal knowledge.  Layno, supra.  However, medical/mental health training and credentials are required to provide a psychiatric diagnosis that can be considered competent evidence.  The Veteran has not shown that he has the requisite education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this psychiatric disorders.  Kahana, supra.  This is a complex medical question requiring a greater degree of expertise than the Veteran has been shown to possess.  Jandreau, supra. 

As such, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for an acquired psychiatric disorder, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Raynaud's syndrome

Service treatment records do not reflect any complaints or treatment for Raynaud's syndrome symptoms or any discoloration of the skin.  

A VA treatment note dated in March 2006 reflects that the Veteran's extremities showed no edema, color or temperature abnormality.  A January 2007 VA treatment note shows that the Veteran reported that his fingers no longer became discolored to white or blue, but that they stayed a reddish hue and that his palms were blotchy.  He noted that his feet could range from normal to a dusky hue.  An assessment of a history of Raynaud's phenomena was provided.  It was noted that it appeared to be resolved and that he no longer had the classic symptoms of triphasic discoloration, which included his entire hands, where Raynaud's typically just involved his fingers.  It was noted that he probably had primary Raynaud's to begin with, as a review of symptoms did not identify any classic associated symptoms suggestive of secondary Raynaud's.  The VA examiner noted that most likely, his diagnosis was a physical manifestation of the major depressive disorder and anxiety.  

The Veteran underwent a VA Gulf War General Medical Examination in March 2015.  The Veteran reported having been diagnosed with Raynaud's syndrome in 2007.  Upon examination, no artery or vein condition, to include Raynaud's syndrome, was found.  The Veteran's color of his hands, fingers and nailbeds were normal.  Light touch sensory testing of the hands was normal.  The VA examiner stated that the Veteran's evaluation was normal, and there was no clinical evidence of Raynaud's Syndrome.  

VA treatment records during the pendency of the appeal show evaluations of the Veteran's skin to be normal.  

To warrant entitlement to service connection for a disability under 38 C.F.R. § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are no objective findings of a chronic or recurrent skin condition during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Further, there is no evidence at this time of a skin disability manifested to a compensable degree. 

Based on all the evidence of record, the Veteran does not exhibit a skin disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaint related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence of a skin disability, to include Raynaud's Syndrome or documentation of complaints of chronic or recurrent symptoms related to his skin, the Board concludes that the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For these reasons, service connection is not warranted.

As such, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for Raynaud's Syndrome, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for gonadal failure with complications, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is denied.  

Entitlement to service connection for Raynaud's Syndrome, to include as a manifestation of an undiagnosed illness or as due to radiation exposure, is denied.  


REMAND

As noted above, in November 2016, the Veteran filed a timely NOD with regard to the issue of entitlement to an initial disability rating in excess of 20 percent for chronic fatigue syndrome.  The RO, however, has not issued a statement of the case.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

With regard to the claim for entitlement to service connection for muscle and joint pain (claimed as chronic pain syndrome), the Board is mindful of the provisions of 38 C.F.R. § 3.317.  Here, a private medical note dated in November 2004 shows that the Veteran was taking medication to treat a pain condition.  The Veteran underwent a WRIISC evaluation in January 2007.  It was noted that the Veteran experienced intractable, chronic pain that was diffused.  It was noted that no markers for rheumatologic disease were found and that the Veteran's pain distribution did not correlate with a fibromyalgia disorder.  A private medical note dated in April 2007 shows an assessment for a significant pain disorder.  The Veteran was afforded a VA Gulf War Medical examination in March 2015.  The Veteran reported chronic pain all over his body.  Constant or nearly constant symptoms of widespread musculoskeletal pain, fatigue, sleep disturbances and headaches were found.  The VA examiner found that the Veteran did not meet the criteria for the diagnosis of fibromyalgia.  The Veteran's claim was denied on the basis that he did not have a diagnosis of a disability manifested by chronic pain.  However, the March 2015 VA examiner did not provide an opinion as to whether the Veteran's chronic pain was a symptom of an undiagnosed illness associated with the Veteran's service in the Persian Gulf.  Accordingly, a new VA examination addressing this basis for service connection is warranted.

As noted above, the Veteran is now service connected for chronic fatigue syndrome.  The July 2015 VA sleep apnea examination shows some interrelation between fatigue and sleep apnea.  It is not clear from this examination, however, whether chronic fatigue syndrome aggravates sleep apnea (or, indeed, whether the reverse is true).  A further VA medical opinion is warranted to ascertain whether the chronic fatigue syndrome has a causal effect with regard to the sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on the issue of entitlement to an initial disability rating in excess of 20 percent for chronic fatigue syndrome.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Furnish the Veteran with a new 38 C.F.R. § 3.159(b) letter addressing, among other things, the provisions for secondary service connection under 38 C.F.R. § 3.310.

3.  Schedule the Veteran for an appropriate VA medical examination to address the nature and etiology of the Veteran's joint pain.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following: 

a.  Undiagnosed Illness: Does the Veteran suffers from a disability manifested by muscle and joint pain, which cannot, based on the facts of this Veteran's case, be attributed to any known clinical diagnosis?

b.  Medically unexplained chronic multi-symptom illness: if the answer to (a) is no, does the Veteran's symptoms of muscle and joint pain warrant a diagnosis of chronic fatigue syndrome, fibromyalgia, or other medically unexplained multi-symptom illness as defined by 38 C.F.R. § 3.317(a)(2)(ii)?

c.  Diagnosed Conditions: if the answer to (a) and (b) is no, then list all diagnosed conditions for which the muscle and joint pain is attributable.  Determine specific symptoms which are attributable to specific diagnoses.

d.  For each diagnosis listed in response to subpart (c), it is at least as likely as not (a 50 percent or greater probability), that it is etiologically related to the Veteran's active duty service, to include as due to radiation exposure?

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Return the claims file to the July 2015 VA examiner (or another qualified medical professional) to address the question of whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected chronic fatigue syndrome has either caused or aggravated his claimed sleep apnea.  This opinion must be supported by a detailed rationale.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


